Citation Nr: 1231845	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-38 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  Following the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss of the right ear and, if so, whether service connection is warranted; and (2) entitlement to a compensable disability rating for hearing loss of the left ear have been raised by the record-see April 2012 VA Form 9-but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Additionally, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects that the Veteran was afforded three VA examinations during the course of his appeal, which were conducted in May 2007, June 2009, and July 2011.  In this case, the Board finds that an additional examination is necessary for two reasons.  First, in an April 2012 VA Form 9, the Veteran asserted that his back problem has increased.  Additionally, the Veteran, through his spouse, alleged at his May 2012 hearing before the undersigned Veterans Law Judge that his symptoms associated with his lumbosacral spine disability have gotten worse.  See transcript, p. 19; Allday, supra.

Second, the most recent VA examination, conducted in July 2011, does not address the criteria for associated objective neurologic abnormalities, notwithstanding the Veteran's subjective complaint of intermittent pain radiating from his back to both legs.  Additionally, at his May 2012 hearing the Veteran reported experiencing pain shooting down both legs, numbness and a cold sensation in his left leg, and twitching in his right leg.  See transcript, pp. 12-13.  Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  On remand, the Veteran should be provided with a new examination of his back, to include an examination of any neurological disorders arising from his lumbar spine disability.

Relevant to the Veteran's claim of entitlement to a TDIU prior to October 23, 2008, the Board notes that he is currently service-connected for degenerative arthritis of the lumbosacral spine, rated 40 percent disabling; scars and third degree burns of the right foot with intractable plantar keratosis, rated 30 percent disabling; scars and third degree burns of the left foot with intractable plantar keratosis, rated 30 percent disabling; tinnitus, rated 10 percent disabling; scars and third degree burns of the right upper extremity, rated 10 percent disabling; anxiety state, rated 10 percent disabling; scars and burns of the right upper extremity, abdomen and feet, rated noncompensable; asymptomatic scars of the chest from operations, rated noncompensable; hearing loss of the left ear, rated noncompensable; and scars and third-degree burns of the abdomen, rated noncompensable.

Because the issue of issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim of entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine, and because the VA examiner's opinion as to the Veteran's earliest date of unemployability due to his service-connected disabilities should be obtained, that issue is remanded.  See Moffitt v. Brown, 10 Vet.App. 214, 222 (1997); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet.App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities.  Thereafter, any identified records, to include those from the Tucson, Arizona, VA Medical Center dated from March 2012 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Tucson, Arizona, VA Medical Center dated from March 2012 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected lumbar spine disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

The examiner should specifically address the following:

(A) Determine whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.
The examiner should note that for VA purposes unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

(B) State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or bilateral lower extremity radiculopathy or neuropathy as a result of his back disability.  As relevant to neurological impairment of the bilateral lower extremities, the diagnostic criteria distinguishes the types of paralysis: complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three categories: mild, moderate, and severe.  With those categories in mind, classify any neurological impairment resulting from the Veteran's low back disability, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction tests.  Explain, in terms meaningful to a layperson, the base line results versus those obtained for the Veteran.  Explain the meaning of any abnormal results that are obtained.

(C) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. This should also be addressed for each year beginning in 2007 to the present.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(D) Determine the earliest date on which the Veteran's service-connected disabilities-namely, degenerative arthritis of the lumbosacral spine; scars and third degree burns of the right foot with intractable plantar keratosis; scars and third degree burns of the left foot with intractable plantar keratosis; tinnitus; scars and third degree burns of the right upper extremity; anxiety state; scars and burns of the right upper extremity, abdomen and feet; asymptomatic scars of the chest from operations; hearing loss of the left ear; and scars and third-degree burns of the abdomen-rendered him unable to secure or follow a substantially gainful occupation.

The examiner should note that in determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

